Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges For Period Ended March 31, 2011 and 2010 (in thousands, except ratio computation) Three months ended March 31, Pretax loss from continuing operations before adjustment for noncontrolling interest (a) $ ) $ ) Add back: Fixed Charges Distributed income of equity investees Deduct: Equity in earnings loss of equity investees ) Capitalized interest ) ) Earnings as Defined $ $ Fixed Charges Interest expense including amortization of deferred financing fees $ $ Capitalized interest Interest portion of rent expense 80 74 Fixed Charges $ $ Ratio of Earnings to Fixed Charges (a) (a) (a) Due to the pretax loss from continuing operations for the three months ended March 31, 2011 and 2010, the ratio coverage was less than 1:1. We would have needed to generate additional earnings ofapproximately $240,000 and $380,000 to achieve a coverage of 1:1 for the three months endedMarch 31, 2011 and 2010, respectively. The pretax loss from continuing operations before adjustment for noncontrolling interest for the three months ended March 31, 2010 includes impairment charges of equity investments in unconsolidatedjoint ventures of $2.7 million as discussed in Note 5 to the condensed consolidated financial statementsin the Form 10-Q for the period ended March 31, 2011. Page 35 of 39
